DETAILED ACTION
This Office action is in response to the Applicant’s Amendment filed on 29 December 2021.  Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claim 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Yeung et al., US Patent 10032867 B1, is related to forming a nanosheet transistor device. Yeung teaches forming a segment stack (205-207, fig. 6b) of alternating intermediate sacrificial segments (207 and 205, fig. 6b) and nanosheet segments (206, fig. 6B) on a bottom sacrificial segment (205, fig. 6b), wherein the segment stack (205-207, fig. 6b) is on a mesa (204, fig. 6b; layer 204 as an isolated flat-topped) and a nanosheet template (601, fig. 6b) is on the segment stack (205-207, fig. 6b); removing the bottom sacrificial layer (205, fig. 6b) to form a conduit (shown in figure 7B and 7Cas layer 205 was removed to form a conduit) beneath at least a portion of the segment stack (205-207, fig. 6b) that extends from a first side of the segment stack (205-207, fig. 6b) to a second side of the segment stack (205-207, fig. 6b) opposite the first side; and forming a fill layer (208 and 801, fig. 8C; shown that dielectric layer 801 wraps around a portion of the sidewall and top of the stack segment 206-207) in the conduit (shown in figure 7B and 7C as layer 205 was removed to 93 form a conduit) that wraps around a portion of the sidewalls and top of the segment stack (205-207, fig. 6b).  However, Yeung fails to teach forming a plug on each of a first side and a second side opposite the first side of the mesa and the bottom sacrificial segment, where the plugs are adjacent to opposite sidewalls of the mesa; removing the plugs and the bottom sacrificial segment to form a conduit beneath at least a portion of the segment stack that extends from the first side of the segment stack to the second side of the segment stack opposite the first side; and forming a fill layer in the conduit that wraps around a portion of the sidewalls and top of the segment stack, as required in independent claim 1. Claims 2-9 contain allowable subject matter by virtue of their dependency.
With respect to claims 10-14, Kim et al., US 2017/0250261, discloses a nanosheet channel transistor.   Kim teaches forming a segment stack (N1 and N2 and 106S, fig. 9-11) of alternating intermediate sacrificial segments (106S, fig. 9) and nanosheet segments (N1 and N2, fig. 9) on a bottom sacrificial segment (106S, as shown in figure 9), wherein the segment stack (N1 and N2 and 106S, fig. 9-11) is on a mesa (FA, fig. 9-11) and a nanosheet template (N3, fig. 9) is on the segment stack (N1 and N2 and 106S, fig. 9-11); removing the bottom sacrificial layer (106S, fig. 10) to form a conduit (figure 10); and forming a fill layer (140, fig. 11) in the conduit (figure 10) that wraps around a portion of the sidewalls and top of the segment stack (N1 and N2 and 106S, fig. 9-11). However, Kim fails to teach depositing a stack liner on the nanosheet template, exposed portions of the segment stack, and the mesa; depositing a spacer layer on the stack liner;  forming a gauge block on the spacer layer; removing a portion of the spacer layer to form a trench between the gauge block and the bottom sacrificial segment and mesa; removing an exposed portion of the stack liner and gauge block to widen the trench; removing the nanosheet template; forming a plug in the widened trench; forming a dummy gate across the segment stack; removing the plug and bottom sacrificial segment to form a conduit; and forming a fill layer in the conduit, as recited in independent claim 10.  Claims 11-14 contain allowable subject matter by virtue of their dependency.
With respect to claim 15, Yeung et al., US Patent 10032867 B1, teaches a nanosheet channel transistor. Yeung teaches a fill layer (208 and 801, fig. 8C), a mesa (204, fig. 6b; layer 204 as an isolated flat-topped), wherein the mesa (204, fig. 6b) is on a substrate (202, fig. 6b); one or more nanosheet plates (206, fig. 6C) above the fill layer (208 and 801, fig. 8C) section, wherein the fill layer (208 and 801, fig. 8C) section is beneath at least a portion of the one or more nanosheet plates (206, fig. 6C). However, Yeung fails to teach a fill layer section on a top surface and at least a portion of opposite sidewalls of a mesa, wherein the mesa is on a substrate; one or more nanosheet plates above the fill layer section, wherein the fill layer section is beneath at least a portion of the one or more nanosheet plates and extends from a first side of the one or more nanosheet plates to a second side of the one or more nanosheet plates opposite the first side, as recited in independent claim 15. Claims 16-20 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822